
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Ms. Sutton (for
			 herself, Mr. McDermott,
			 Ms. Pingree of Maine,
			 Mr. Heinrich, and
			 Mr. Jackson of Illinois) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to contributions and expenditures with respect to
		  elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Congress shall have power to regulate the
				raising and spending of money and in kind equivalents with respect to Federal
				elections, including through setting limits on—
						(1)the amount of
				contributions to candidates for nomination for election to, or for election to,
				Federal office; and
						(2)the amount of
				expenditures that may be made by, in support of, or in opposition to such
				candidates.
						2.A State shall have power to regulate the
				raising and spending of money and in kind equivalents with respect to State
				elections, including through setting limits on—
						(1)the amount of
				contributions to candidates for nomination for election to, or for election to,
				State office; and
						(2)the amount of
				expenditures that may be made by, in support of, or in opposition to such
				candidates.
						3.Congress shall have power to implement and
				enforce this article by appropriate
				legislation.
					.
		
